Name: 2002/754/CFSP: Council Decision of 13 September 2002 implementing Common Position 2002/145/CFSP concerning restrictive measures against Zimbabwe
 Type: Decision
 Subject Matter: defence;  rights and freedoms;  international affairs;  marketing;  Africa
 Date Published: 2002-09-14

 Avis juridique important|32002D07542002/754/CFSP: Council Decision of 13 September 2002 implementing Common Position 2002/145/CFSP concerning restrictive measures against Zimbabwe Official Journal L 247 , 14/09/2002 P. 0056 - 0059Council Decisionof 13 September 2002implementing Common Position 2002/145/CFSP concerning restrictive measures against Zimbabwe(2002/754/CFSP)THE COUNCIL OF THE EUROPEAN UNION,Having regard to Council Common Position 2002/145/CFSP of 18 February 2002 concerning restrictive measures against Zimbabwe(1), and in particular Article 5 thereof, in conjunction with Article 23(2) of the Treaty on European Union,Whereas:(1) By Common Position 2002/145/CFSP the Council imposed a visa ban and a freezing of funds on the Government of Zimbabwe and persons who bear a wide responsibility for serious violations of human rights and of the freedom of opinion, of association and of peaceful assembly.(2) On 22 July 2002, Common Position 2002/145/CFSP was amended by Common Position 2002/600/CFSP(2).(3) As a consequence of a Government reshuffle in Zimbabwe on 26 August 2002, the list of persons referred to above should be updated,HAS DECIDED AS FOLLOWS:Article 1The list of persons set out in the Annex to Common Position 2002/145/CFSP, as amended by Common Position 2002/600/CFSP, is hereby replaced by the list set out in the Annex.Article 2This Decision shall take effect on the date of its adoption.Article 3This Decision shall be published in the Official Journal.Done at Brussels, 13 September 2002.For the CouncilThe PresidentP. S. MÃ ¸ller(1) OJ L 50, 21.2.2002, p. 1.(2) OJ L 195, 24.7.2002, p. 1.ANNEXList of persons referred to in Article 1>TABLE>